Citation Nr: 1715118	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-40 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars (also claimed as back injury and arthritis due to spinal fusions surgery).  

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition).

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for breathing issues/problem as due to hazardous exposure during the Persian Gulf War, with CPAP machine.

7.  Entitlement to service connection for right upper extremity cervical radiculopathy (claimed as bilateral upper extremities).

8.  Entitlement to service connection for left upper extremity cervical radiculopathy (claimed as bilateral upper extremities).

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for digestive issues, claimed as secondary to pain medication.

11.  Entitlement to service connection for irritable bowel syndrome.

12.  Entitlement to service connection for sinusitis.

13.  Entitlement to service connection for traumatic brain injury (TBI).

14.  Entitlement to service connection for depressive and anxiety disorders (claimed as psychological/depression/anxiety).

15.  Entitlement to service connection for fibromyalgia.

16.  Entitlement to an effective date earlier than March 20, 2013, for the grant of service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars (also claimed as back injury and arthritis due to spinal fusions surgery).

17.  Entitlement to an effective date earlier than March 20, 2013, for the grant of service connection for right lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition).

18.  Entitlement to an effective date earlier than March 20, 2013, for the grant of service connection for left lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition).

19.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and a March 2015 rating decision of the VA RO in Waco, Texas.  Jurisdiction has since been transferred to the RO in Cleveland, Ohio.  In February 2017, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With the exception of the claims that the Veteran has withdrawn from appeal regarding entitlement to service connection for asthma, breathing issues/problem as due to hazardous exposure during the Persian Gulf War with CPAP machine, sinusitis, and fibromyalgia, the issues as noted on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at a Board hearing that he wished to withdraw the claim of entitlement to service connection for asthma.

2.  In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at a Board hearing that he wished to withdraw the claim of entitlement to service connection for breathing issues/problem as due to hazardous exposure during the Persian Gulf War, with CPAP machine.

3.  In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at a Board hearing that he wished to withdraw the claim of entitlement to service connection for sinusitis.

4.  In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at a Board hearing that he wished to withdraw the claim of entitlement to service connection for fibromyalgia.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for asthma by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the issue of entitlement to service connection for breathing issues/problem as due to hazardous exposure during the Persian Gulf War, with CPAP machine, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the issue of entitlement to service connection for sinusitis by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the issue of entitlement to service connection for fibromyalgia by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

Here, the appellant withdrew at the February 2017 Board video conference hearing the issues of entitlement to service connection for asthma, breathing issues/problem as due to hazardous exposure to Persian Gulf War, with CPAP machine, sinusitis, and fibromyalgia.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Consequently, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.


ORDER

Entitlement to service connection for asthma is dismissed.

Entitlement to service connection for breathing issues/problem as due to hazardous exposure during the Persian Gulf War, with CPAP machine is dismissed.

Entitlement to service connection for sinusitis is dismissed.

Entitlement to service connection for fibromyalgia is dismissed.


REMAND

As the record shows and as was discussed at the Board hearing in February 2017, the AOJ severed service connection for lumbar spine intervertebral disc disorder, with myelopathy, with status post surgical scars (also claimed as back injury and arthritis due to spinal fusions surgery), and for right and left lower extremity radiculopathy (claimed as bilateral lower extremity numbness and bilateral foot condition) in January 2017.  This determination is pertinent to the pending issues for increased ratings for the back and for the right and left lower disabilities as well as earlier effective dates for the grant of service connection for these disabilities as they are downstream issues from the original grant of service connection that was rendered in November 2013.  The severance determination is also pertinent to the issues of service connection for digestive issues, claimed as secondary to pain medication, and for depressive and anxiety disorder, claimed as secondary to the back disability.  

While it does not appear from the record thus far that the Veteran has initiated an appeal of the January 2017 severance decision by filing a notice of disagreement (NOD), the appeal period has not yet expired.  In this regard, the Veteran and his representative have until one year after notice of the January 2017 decision has been mailed to the Veteran to file a NOD on a proper form.  38 C.F.R. §§ 20.201, 20302.  The impact of the January 2017 severance determination to these pending claims is of particular significance when considering that a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  38 C.F.R. § 3.400(o)(1).  

Accordingly, the Veteran's increased rating and earlier effective date claims as they pertain to his lumbar spine and right and left lower extremity disabilities, as well as his claims for service connection for digestive issues and an depressive and anxiety disorder on a secondary basis, must be deferred until either a timely NOD is filed regarding the January 2017 severance determination or until the appeal period expires.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Also, there appears to be outstanding records from the Social Security Administration (SSA) that must be obtained.  In this regard, the Veteran testified at the Board hearing in February 2017 that he applied for Social Security Administration (SSA) benefits and was rated as permanent and totally disabling by SSA.  See Hearing transcript page 12.  To date, it does not appear that any attempt has been made to obtain these records.  Thus, due to the likely relevance of these records to the pending claims and pursuant to VA's duty assist under the VCAA, these identified records should be requested.  See 38 C.F.R. § 3.159 (c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran testified in February 2017 that he had an appointment to see a TBI physician in April 2017.  While his electronic claims file contains VA treatment records that his representative submitted showing treatment from 2015 to February 2017 they do not include the April 2017 TBI treatment record of any record after February 2017.  Accordingly, this identified record as well as any other pertinent, outstanding VA or private treatment record should be obtained and associated with the Veteran's electronic claims file.  38 U.S.C.A. § 5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities that pertain to the claims on appeal that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, to specifically include the TBI visit at the Ann Arbor VAMC in April 2017, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records.

2.  Associate with the claims file SSA documents, including decision(s) and the medical records upon which the decision(s) regarding SSA benefits was/were predicated.

3.  At the expiration of the one year appeal period of the January 2017 severance determination or after taking appropriate action in the event that the January 2017 determination is timely appealed, the case should be reviewed with consideration of the additional evidence and after any additional development that is deemed appropriate is undertaken.  If any benefit being sought is not granted, the appellant and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


